DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
2.	Claims 2-4 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1,5,6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones USP 4,488,466.
Jones discloses, regarding claim 1, a sheet material cutting device comprising:
a cutting blade (46) displaceably disposed and configured to cut a web-shaped sheet material (14); and
a guard member (52) configured to face the sheet material,
wherein the guard member has a slit (space 56) through which the cutting blade is configured to pass when the cutting blade is displaced to a cutting position (see at least fig.4a-c).
Regarding claim 5, further comprising an opposing member (54) disposed opposite the guard member across the sheet material.
Regarding claim 6, wherein the opposing member (54) has a slit (space 56) which the cutting blade is configured to enter (see at least fig.4c).

6.	Claims 1,5,6,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata USP 8,469,347.
Hata discloses, regarding claim 1, a sheet material cutting device (fig.8) comprising:
a cutting blade (311b) displaceably disposed and configured to cut a web-shaped sheet material (S); and
a guard member (see guard member adjacent element 311c) configured to face the sheet material,
wherein the guard member has a slit through which the cutting blade is configured to pass when the cutting blade is displaced to a cutting position (see at least fig.4a-c).
Regarding claim 5, further comprising an opposing member (see opposing member adjacent element 311a) disposed opposite the guard member across the sheet material.
Regarding claim 6, wherein the opposing member has a slit which the cutting blade (311b) is configured to enter (see at least fig.8).
	Regarding claim 10, a printing apparatus comprising the sheet material cutting device according to claim 1 (see at least fig.1).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Hata USP 8,469,347 in view of Masunaga USPGPub 2017/0368849.
	Hata discloses substantially all the limitations of the claims (see ¶6), but does not expressly disclose a coating device comprising a coater configured to coat a coating liquid on the sheet material.
	Masunaga teaches a coating device comprising a coater configured to coat a coating liquid on the sheet material (see at least ¶0118).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the device in a coating device comprising a coater configured to coat a coating liquid on the sheet material, as taught by Masunaga, in the device of Hata, for the purpose of reforming the sheet surface (see at least ¶0118).

Allowable Subject Matter
9.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yokoe (USP 4,742,742) discloses a sheet material cutting device comprising a cutting blade (17) and a guard member (33,39).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        8/1/2022